Exhibit 10.1

ALLIANCE ONE INTERNATIONAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Amended and Restated Effective January 1, 2005

Originally Effective January 1, 1997



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS    2

1.01.

   Accounting Firm    2

1.02.

   Administrator    2

1.03.

   Affiliate    2

1.04.

   Board    2

1.05.

   Cash Balance Plan    2

1.06.

   Capped Parachute Payments    2

1.07.

   Cause    2

1.08.

   Change in Control    3

1.09.

   Code    3

1.10.

   Compensation    3

1.11.

   Compensation Committee    3

1.12.

   Competes    3

1.13.

   Control Change Date    4

1.14.

   Corporation    4

1.15.

   Credited Compensation    4

1.16.

   Employee    4

1.17.

   Excess Parachute Payment Amount    4

1.18.

   Fiscal Year    4

1.19.

   Foreign Social Security Benefit    4

1.20.

   Frozen Average Compensation    5

1.21.

   Joint and Survivor Annuity    5

1.22.

   Net After-Tax Amount    5

1.23.

   Nonqualified Offset Plan    5

1.24.

   Normal Retirement Allowance    6

1.25.

   Normal Retirement Date    6

1.26.

   Offset Amount    6

1.27.

   Parachute Payment    7

1.28.

   Participant    7

1.29.

   Pension Equity Plan    7

1.30.

   PEP Retirement Allowance    7

1.31.

   Plan    7

1.32.

   Profit Sharing Account    7

1.33.

   Pro Ration Percentage    8

1.34.

   Retirement Account    8

1.35.

   Retirement, Retire, Retired or Retires    8

1.36.

   Separation from Service    8

1.37.

   Spouse or Surviving Spouse    8

1.38.

   Years of Service    8 ARTICLE 2 PARTICIPATION    9 ARTICLE 3 RETIREMENT
ALLOWANCES    9

3.01.

   Normal Retirement Allowance    9

3.02.

   Pre-Retirement Death Benefit    10

3.03.

   Delay of Payments    11

3.04.

   Certain Retired Participants as of April 1, 2007    11

 

i



--------------------------------------------------------------------------------

ARTICLE 4 VESTING    12

4.01.

   Normal Vesting    12

4.02.

   Change in Control    12

4.03.

   Transition Rules    12

4.04.

   Forfeiture Events    12 ARTICLE 5 ADMINISTRATION OF THE PLAN    13

5.01.

   Generally    13

5.02.

   Delegation    13

5.03.

   Costs    14

5.04.

   Reliance    14

5.05.

   Indemnification    14

5.06.

   Cooperation    14 ARTICLE 6 CLAIM AND APPEAL PROCEDURES    14

6.01.

   Filing of a Claim for Benefits    14

6.02.

   Notification to Claimant of Decision    15

6.03.

   Procedure for Appeal and Review    15

6.04.

   Decision on Review    15

6.05.

   Action by Authorized Representative of Claimant    16

6.06.

   Exhaustion of Administrative Remedies and Deadline for Filing Suit    16
ARTICLE 7 TERMINATION, AMENDMENT OR MODIFICATION OF PLAN    16

7.01.

   Reservation of Rights    16

7.02.

   Limitation on Actions    16 ARTICLE 8 MISCELLANEOUS    17

8.01.

   Limitation on Benefits    17

8.02.

   Unfunded Plan    18

8.03.

   Other Benefits and Agreements    18

8.04.

   Restrictions on Transfer of Benefits    18

8.05.

   No Guarantee of Employment    19

8.06.

   Facility of Payments    19

8.07.

   “Top Hat” Pension Benefit Plan    19

8.08.

   Receipt and Release    19

8.09.

   Setoff    19

8.10.

   Reliance on Data    20

8.11.

   Withholding and Reporting    20

8.12.

   Deferred Compensation    20

8.13.

   No Tax Representation    20

8.14.

   Successors    20

8.15.

   Construction    20

8.16.

   Severability    21

8.17.

   Governing Law    21 ARTICLE 9 Adoption and execution    21

 

ii



--------------------------------------------------------------------------------

ALLIANCE ONE INTERNATIONAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

INTRODUCTION

Alliance One International, Inc. (the “Corporation”) maintains the Alliance One
International, Inc. Supplemental Executive Retirement Plan (the “Plan”) to
provide unfunded supplemental retirement benefit to a select group of management
and highly compensated employees as such terms are used in sections 201, 301,
and 501 of the Employee Retirement Income Security Act of 1974. The Plan was
originally effective January 1, 1997. The Corporation previously amended the
Plan on or about August 25, 2004 and March 11, 2005.

Except as otherwise specifically provided, the provisions of the Plan as amended
and restated herein are generally effective as of January 1, 2005, and are
intended to satisfy the requirements of Section 409A(a)(2), (3) and (4) of the
Internal Revenue Code of 1986, as amended.

Participation in the Plan is frozen effective March 31, 2007. In addition, no
Participant shall accrue additional benefits under this Plan on account of
Compensation paid after March 31, 2007.



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

1.01. Accounting Firm

Accounting Firm means the accounting firm, consulting firm or other qualified
service provider designated by the Corporation.

1.02. Administrator

Administrator means an administrative committee composed of the Corporation’s
Senior Vice President – Human Resources and Vice President – Compensation and
Benefits, provided that no member of such committee shall take part in any
discretionary administrative decision with respect to such member’s benefits (if
any) under the Plan. The Administrator shall be the named fiduciary with respect
to this Plan. Notwithstanding the foregoing, the Compensation Committee in its
discretion may remove or replace any member of the administrative committee, or
name a different committee or an individual to serve as Administrator hereunder.

1.03. Affiliate

Affiliate means any related person or entity that along with the Corporation
would be considered a single employer under Code Section 414(b) or (c). A person
or entity shall be considered an Affiliate only during the time it would be
considered a single employer with the Corporation under such provisions.

1.04. Board

Board means the Board of Directors of the Corporation.

1.05. Cash Balance Plan

Cash Balance Plan means the Alliance One International, Inc. Pension Plan
(formerly known as the DIMON Incorporated Cash Balance Plan), and any successor
thereto.

1.06. Capped Parachute Payments

Capped Parachute Payments means the largest amount of Parachute Payments that
may be paid to the Participant without liability under Code Section 4999.

1.07. Cause

A Participant’s termination of employment will be deemed to have been “for
Cause” hereunder if the Administrator determines that the Participant’s
employment was terminated in whole or in part by reason of (i) one or more
violations of the Corporation’s Code of Conduct (as in effect from time to time)
or (ii) one or more violations of law (other than misdemeanor traffic
violations) that injure or damage the business reputation or prospects of the
Corporation or an Affiliate.

 

2



--------------------------------------------------------------------------------

1.08. Change in Control

Effective on and after April 1, 2007, Change in Control means that (i) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended) becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing more than 30% of the
aggregate voting power of all classes of the Corporation’s voting securities on
a fully diluted basis, after giving effect to the conversion of all outstanding
warrants, options and other securities of the Corporation convertible into or
exercisable for voting securities of the Corporation (whether or not such
securities are then exercisable); (ii) the shareholders of the Corporation
approve (A) a plan of merger, consolidation or share exchange between the
Corporation and an entity other than a direct or indirect wholly-owned
subsidiary of the Corporation or (B) a proposal with respect to the sale, lease,
exchange or other disposal of all, or substantially all, of the Corporation’s
property; or (iii) during any period of two consecutive years (which period may
be deemed to begin prior to the date of this agreement), individuals who at the
beginning of such period constituted the Board, together with any new members of
the Board whose election by the Board or whose nomination for election by the
shareholders of the Corporation was approved by a majority of the members of the
Board then still in office who either were directors at the beginning of such
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board.

1.09. Code

Code means the Internal Revenue Code of 1986, as amended, or any successor
thereto, as in effect at the relevant time.

1.10. Compensation

Compensation means the taxable earnings for services rendered as an Employee and
paid in cash by the Corporation and its Affiliates to the Participant, plus
amounts deferred or contributed under Code Sections 401(k), 125, 129 or
132(f)(4) pursuant to the Participant’s salary reduction agreement, but
excluding commissions, extra pay for temporary foreign service, amounts paid as
special incentive bonuses under incentive programs established in connection
with the merger of Standard Commercial Corporation and DIMON Incorporated, and
severance or similar benefits paid by the Corporation or any Affiliate on
account of termination of employment. Compensation shall not include any amount
paid or payable after March 31, 2007.

1.11. Compensation Committee

Compensation Committee means the Executive Compensation Committee of the Board
(or such other committee of the Board appointed by the Board to administer the
Plan).

1.12. Competes

Competes means that the Participant, either directly or indirectly, either as
principal, agent, employee, employer, owner, stockholder (owning more than 5% of
the value of a corporation’s outstanding stock), partner, contractor, consultant
or in any other individual or representative capacity, engages in the business
of a tobacco dealer, importer or exporter or any

 

3



--------------------------------------------------------------------------------

other business in which the Corporation or an Affiliate is engaged at such time.
If any provision of the preceding sentence or Section 4.04 is ever deemed to
exceed the time, geographic area, or activity limitations permitted by
applicable law, the Corporation and Participant (by virtue of his participation
in the Plan), agree that such provisions must be and are reformed to the maximum
time, geographic area and activity limitations permitted by applicable law, and
expressly authorize a court having jurisdiction to reform the provisions to the
maximum time, geographic area and activity limitations permitted by applicable
law.

1.13. Control Change Date

Control Change Date means the date on or after April 1, 2007, on which all of
the events necessary for a Change in Control have occurred.

1.14. Corporation

Corporation means Alliance One International, Inc. and any successor
corporation.

1.15. Credited Compensation

 

  (a) If the Participant dies or Retires prior to April 1, 2007, Credited
Compensation means fifty percent (50%) of the average of the Compensation paid
to the Employee with respect to periods of employment with the Corporation or an
Affiliate during the three Fiscal Years occurring during the last ten Fiscal
Years that the Participant was employed by the Corporation that yields the
highest number.

 

  (b) If the Participant dies or Retires on or after April 1, 2007, Credited
Compensation means fifty percent (50%) of the Participant’s Frozen Average
Compensation.

1.16. Employee

Employee means a person who is an employee of the Corporation or an Affiliate.

1.17. Excess Parachute Payment Amount

Excess Parachute Payment Amount means the excess of the total amount of
Parachute Payments over the amount of Capped Parachute Payments.

1.18. Fiscal Year

Fiscal Year means the Corporation’s taxable year for Federal income tax
purposes.

1.19. Foreign Social Security Benefit

Foreign Social Security Benefit means the excess, if any of (a) the benefit
payable to a Participant at normal retirement age under a retirement program
maintained or established by a foreign government over (b) the benefit that
would have been payable to the Participant at normal retirement age under the
United States Social Security program had the Participant been covered by such
program.

 

4



--------------------------------------------------------------------------------

1.20. Frozen Average Compensation

Frozen Average Compensation means the average of the Compensation paid to the
Participant with respect to periods of employment with the Corporation or an
Affiliate during the three Fiscal Years occurring during the last ten Fiscal
Years immediately preceding April 1, 2007 that the Participant was employed by
the Corporation that yields the highest such average.

1.21. Joint and Survivor Annuity

Joint and Survivor Annuity means an annuity benefit under which equal monthly
installments are payable to the Participant during his lifetime and under which,
upon the earlier death of the Participant, monthly installments are payable to
the Surviving Spouse during her lifetime in an amount equal to 50% of the
Participant’s monthly payment.

1.22. Net After-Tax Amount

Net After-Tax Amount means the amount of any Parachute Payments or Capped
Parachute Payments, as applicable, net of taxes imposed under Code Sections 1,
3101(b) and 4999 and any State or local income taxes applicable to the
Participant as in effect on the date of the first payment under this Plan after
a Control Change Date. The determination of the Net After Tax Amount shall be
made using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Parachute
Payments, as applicable, in effect for the year in which the determination is
made.

1.23. Nonqualified Offset Plan

Nonqualified Offset Plan means any supplemental executive retirement benefit
(including but not limited to the Alliance One International, Inc. Pension
Equity Plan and any supplemental retirement benefit provided under an employment
agreement) or any other nonqualified retirement or deferred compensation plan
maintained by the Corporation or an Affiliate (other than the Retirement
Account). Notwithstanding the foregoing:

 

  (a) A plan or benefit shall not be considered a Nonqualified Offset Plan
unless the written terms of the plan or benefit include a restriction on
amendments that satisfies the provisions of this Section. A plan or benefit’s
restriction on amendments will satisfy the provisions of this Section only if
the restriction prohibits any amendment that would trigger the additional taxes
provided under Code Section 409A(a)(1)(B) (by changing the time or form of
payment of any nonqualified deferred compensation benefit or otherwise), taking
into consideration such plan or benefit and all other nonqualified plans with
which its benefits are linked. A plan or benefit is not required to specifically
identify this Plan in order to be considered a Nonqualified Offset Plan with
respect to this Plan.

 

  (b) A benefit provided pursuant to an employment agreement shall not be
considered a Nonqualified Offset Plan if the written terms of the employment
agreement provide that the benefit shall not reduce (or be applied as an offset
against) the benefits payable under this Plan.

 

5



--------------------------------------------------------------------------------

1.24. Normal Retirement Allowance

Normal Retirement Allowance means the benefit described in Section 3.01.

1.25. Normal Retirement Date

Normal Retirement Date means the first day of the month coincident with or next
following the later of the Participant’s attainment of age 65 or the
Participant’s Separation from Service.

1.26. Offset Amount

Offset Amount means the sum of the monthly amounts, if any, payable to or on
behalf of a Participant under the Cash Balance Plan, the Alliance One
International, Inc. Global Pension Plan (or its successor), the Alliance One
Brasil Exportadora de Tobacos Ltda Pension Plan (or its successor), any
Nonqualified Offset Plan, the Profit Sharing Account, any Foreign Social
Security Benefit, or any benefit under a non-U.S. pension plan or similar
arrangement (to the extent funded by contributions by the Corporation or an
Affiliate).

 

  (a) For purposes of Section 3.01(a), the Offset Amount shall be determined as
of the Participant’s Separation from Service and shall be expressed as a monthly
amount that would be paid as a single life annuity commencing at the
Participant’s Normal Retirement Date (in the case of a Participant who is not
legally married on the date of his Separation from Service), or as a monthly
amount that would be paid to the Participant during his lifetime under a Joint
and Survivor Annuity commencing at the Participant’s Normal Retirement Date (in
the case of a Participant who is legally married on the date of his Separation
from Service).

 

  (b) The Offset Amount shall be determined using the actuarial assumptions and
methods applicable to the Cash Balance Plan. Except as provided in paragraph
(c) below, the Administrator shall calculate the Offset Amount by converting
each benefit that is includible in the Offset Amount into an actuarially
equivalent monthly benefit expressed in the appropriate form and assuming a
benefit commencement date as of the date the benefits under this Plan are
scheduled to commence, and then adding such monthly amounts together.

 

  (c) The Administrator shall determine the monthly Offset Amount attributable
to benefits under the Pension Equity Plan, if any, in accordance with this
paragraph (c).

 

  (i) First, the Administrator shall determine the PEP Retirement Allowance
payable pursuant to Section 3.01 of the Pension Equity Plan.

 

  (ii)

Second, the Administrator shall treat the PEP Retirement Allowance as if it were
a life annuity commencing as of the Participant’s Normal Retirement Date
hereunder (without making any actuarial adjustments). For example, if the PEP
Retirement Allowance is a life annuity with monthly payments of $1,000
commencing on the first day of the month

 

6



--------------------------------------------------------------------------------

 

after the Participant’s 55th birthday, the Administrator shall treat it as if it
were a life annuity with monthly payments of $1,000 commencing at the
Participant’s Normal Retirement Date hereunder.

 

  (iii) Third, the Administrator shall convert the life annuity determined
pursuant to clause (ii) above into an actuarially equivalent Joint and Survivor
Annuity commencing as of the Participant’s Normal Retirement Date. For purposes
of paragraph (b) above, the monthly amount that would be payable to the
Participant under this Joint and Survivor Annuity shall be deemed to be the
monthly Offset Amount attributable to benefits under the Pension Equity Plan.

 

  (d) The Administrator may adopt such procedures and conventions as it deems
necessary or appropriate to calculate the Offset Amount hereunder, including but
not limited to procedures and conventions for converting amounts expressed in
different currencies into the corresponding amounts expressed in the currency in
which Plan benefits will be paid.

1.27. Parachute Payment

Parachute Payment means a payment that is described in Code Section 280G(b)(2)
(without regard to whether the aggregate present value of such payments exceeds
the limit prescribed by Code Section 280G(b)(2)(A)(ii)). The amount of any
Parachute Payment shall be determined in accordance with Code Section 280G and
the regulations promulgated thereunder, or, in the absence of final regulations,
the proposed regulations promulgated under Code Section 280G.

1.28. Participant

Participant means an Employee who satisfies the requirements of Article 2.

1.29. Pension Equity Plan

Pension Equity Plan means the Alliance One International, Inc. Pension Equity
Plan.

1.30. PEP Retirement Allowance

PEP Retirement Allowance means the “Normal Retirement Allowance” as defined in
Section 3.01 of the Pension Equity Plan.

1.31. Plan

Plan means this Alliance One International, Inc. Supplemental Executive
Retirement Plan.

1.32. Profit Sharing Account

Profit Sharing Account means, as of any date, a Participant’s March 31, 1998
profit sharing account balance in the DIMON International Profit Sharing Plan
(currently known as the

 

7



--------------------------------------------------------------------------------

Alliance One International, Inc. Savings and Profit Sharing Plan) as adjusted
for gains and losses as if such March 31, 1998 account balance had been invested
in such plan’s stable value fund or, if the plan does not have a stable value
fund, in such successor fund as may be designated by the Administrator.

1.33. Pro Ration Percentage

Pro Ration Percentage means the percentage determined by adding the “service
fraction” and the “age fraction” and dividing the sum by two. The “service
fraction” is a fraction in which the numerator is the Years of Service (in whole
and fractional years, but not to exceed twenty) credited to a Participant on the
date of termination of employment with the Corporation and its Affiliates and
the denominator of which is twenty. The “age fraction” is a fraction the
numerator of which is the Participant’s age (in whole and fractional years, but
not to exceed sixty) on the date of termination of employment with the
Corporation and its Affiliates and the denominator of which is sixty. By way of
illustration, a Participant who terminates employment at age fifty and after
completing eighteen years of service and after satisfying the vesting
requirements of Section 4.02 will have a “service fraction” of 18/20 or 9/10 and
an “age fraction” of 50/60 or 5/6. In that example, the Pro Ration Percentage is
86.7% (5/6 plus 9/10) divided by 2 = (.833 plus .9) divided by 2)).

1.34. Retirement Account

Retirement Account means the Alliance One International, Inc. Supplemental
Retirement Account Plan.

1.35. Retirement, Retire, Retired or Retires

Retirement, Retire, Retired or Retires means the termination of a Participant’s
employment with the Corporation or an Affiliate that occurs on or after the
Participant satisfies the vesting requirements of Section 4.01 or Section 4.02.

1.36. Separation from Service

Separation from Service means the Participant’s “separation from service” with
the Corporation and its Affiliates within the meaning of Code
Section 409A(a)(2)(A)(i) and applicable regulations and other guidance
thereunder. A Separation from Service shall not have occurred so long as the
Participant continues to provide more than insignificant services as an
employee, consultant or other service provider to the Corporation or any
Affiliate.

1.37. Spouse or Surviving Spouse

Spouse means the person to whom the Participant is legally married on the date
the Participant Retires or dies. Surviving Spouse means the Spouse, provided
that the Spouse survives the Participant.

1.38. Years of Service

Year of Service means a year of vesting service as determined under the Cash
Balance Plan. If the Participant is not a participant in the Cash Balance Plan,
a Year of Service shall be

 

8



--------------------------------------------------------------------------------

twelve (12) months of active service as an Employee of the Corporation and its
Affiliates, whether or not consecutive. An Employee shall receive credit for one
(1) month of active service for each calendar month in which he performs
substantial services for the Corporation or an Affiliate, as determined by the
Administrator.

ARTICLE 2

PARTICIPATION

Participation in the Plan shall be limited to Employees who were participating
in the Plan as of December 31, 2004, and any other Employees designated as
Participants by the Corporation after 2004 and prior to March 31, 2007. A
Participant shall cease to be a Participant in the Plan on the date that he
ceases to be an Employee unless, as of that date, he is entitled to receive a
benefit under the Plan in accordance with Sections 3 and 4.

ARTICLE 3

RETIREMENT ALLOWANCES

3.01. Normal Retirement Allowance

 

  (a) Subject to the requirements and limitations of Article 4 and Section 8.01,
a Participant who Retires shall be entitled to receive his Normal Retirement
Allowance under the Plan.

 

  (i) If a Participant Retires on or after satisfying the vesting requirements
of Section 4.01, the Normal Retirement Allowance is a monthly benefit commencing
on the Participant’s Normal Retirement Date and ending with the payment for the
month in which the Participant dies, and which shall be equal to the difference
between (A) and (B) below where

 

  A. = the Participant’s Credited Compensation divided by twelve (12), and

 

  B. = the Offset Amount.

 

  (ii) If a Participant Retires on or after satisfying the vesting requirements
of Section 4.02 but before satisfying the vesting requirements of Section 4.01,
the Normal Retirement Allowance is a monthly benefit commencing on the
Participant’s Normal Retirement Date and ending with the payment for the month
in which the Participant dies, and which shall be equal to the difference
between (A) and (B) below where

 

  A. = the product of the Pro Ration Percentage times the Participant’s Credited
Compensation, divided by twelve (12); and

 

  B. = the Offset Amount.

 

  (b) If the Participant is married on his Normal Retirement Date, the
Corporation will pay the Normal Retirement Allowance to the Participant in the
form of an unreduced Joint and Survivor Annuity commencing on the Participant’s
Normal Retirement Date.

 

9



--------------------------------------------------------------------------------

  (c) If the Participant is not married on his Normal Retirement Date, the
Corporation will pay the Normal Retirement Allowance to the Participant in the
form of a life annuity with monthly payments commencing on the Participant’s
Normal Retirement Date.

 

  (d) If the Participant’s Normal Retirement Date is the date of the
Participant’s Separation from Service or within the six month period immediately
following the Participant’s Separation from Service, the Corporation shall
withhold monthly payments due during such period, and shall pay the amounts
withheld in a single sum with interest at an annual rate of 5% in the seventh
month following the Participant’s Separation from Service.

 

  (e) No benefits will be payable pursuant to this Section 3.01 if the
Participant dies before his Normal Retirement Date. If the Participant dies on
or after his Normal Retirement Date but before payments begin pursuant to
paragraph (d) above, any unpaid amounts as of the Participant’s date of death
shall be paid to the Participant’s Surviving Spouse at the same time such
amounts would have been paid to the Participant. If the Participant does not
have a Surviving Spouse, such amounts shall be paid to the Participant’s estate
at the same time such amounts would have been paid to the Participant.

 

  (f) Notwithstanding any provision of the Plan to the contrary, except as
required to comply with Section 409A(a)(2)(B)(i), the provisions of the Plan as
amended and restated herein shall not cause any amounts otherwise payable to a
Participant in 2007 to be paid after 2007, and shall not cause any amounts
otherwise payable after 2007 to be paid in 2007.

3.02. Pre-Retirement Death Benefit

If a Participant dies before his Normal Retirement Date but after the earlier of
attaining age fifty (50) or satisfying the vesting requirements of Section 4.01
or 4.02, a death benefit shall be paid to the Participant’s Surviving Spouse, if
any, in accordance with this Section.

 

  (a) If the Participant dies after satisfying the vesting requirements of
Section 4.01, the Surviving Spouse’s death benefit shall be based on a monthly
allowance equal to fifty percent (50%) of the Normal Retirement Allowance
determined in accordance with Section 3.01(a)(i), commencing as of the date that
would have been the Participant’s Normal Retirement Date had he survived and
ending with the month in which the Surviving Spouse dies.

 

  (b) If the Participant dies before satisfying the vesting requirements of
Section 4.01 but after attaining age fifty (50) or satisfying the vesting
requirements of Section 4.02 , the Surviving Spouse’s death benefit shall be
based on a monthly allowance equal to fifty percent (50%) of the Normal
Retirement Allowance determined in accordance with Section 3.01(a)(ii),
commencing as of the date that would have been the Participant’s Normal
Retirement Date had he survived and ending with the month in which the Surviving
Spouse dies.

 

10



--------------------------------------------------------------------------------

  (c) The Corporation shall pay the Surviving Spouse’s death benefit in the form
of an actuarially equivalent life annuity (using the actuarial assumptions and
methods applicable to the Cash Balance Plan) with monthly payments commencing on
the first day of the month immediately following the later of the date the
Participant would have attained age sixty (60) and the date of the Participant’s
death. The payment amount described in paragraph (a) or (b) above will be
actuarially reduced based on the Surviving Spouse’s age to account for
commencement of payments prior to the date that would have been the
Participant’s Normal Retirement Date.

No death benefit shall be payable under this Section unless the Participant
prior to his death has either attained age fifty (50) or satisfied the vesting
requirements of Section 4.01 or 4.02.

3.03. Delay of Payments

If a delayed effective date is required in order to comply with Code
Section 409A, this Section shall not be effective until April 1, 2008.
Notwithstanding the foregoing provisions of Article 3, the Corporation will
delay any payment due to the Participant or Surviving Spouse hereunder:

 

  (a) If the Administrator reasonably anticipates that the making of the payment
will violate Federal securities laws or other applicable laws, provided that any
payment delayed pursuant to this paragraph shall be paid at the earliest date at
which the Administrator reasonably anticipates that the making of the payment
will not cause such a violation; or

 

  (b) If the Administrator reasonably anticipates that the making of the payment
will violate a term of a loan agreement or other similar contract to which the
Corporation or an Affiliate is a party and such violation will cause material
harm to the Corporation or an Affiliate, provided that:

 

  (i) any payment delayed pursuant to this provision shall be paid at the
earliest date at which the Administrator reasonably anticipates that the making
of the payment will not cause such a violation or that such violation will not
cause material harm to the Corporation or its Affiliates; and

 

  (ii) the Corporation or Affiliate entered into the loan agreement or other
similar contract for legitimate business reasons and not to avoid the
restrictions of Code Section 409A.

3.04. Certain Retired Participants as of April 1, 2007

If the Participant and the Corporation have entered into a release agreement in
connection with the Participant’s Retirement on or after January 1, 2005 and on
or before March 31, 2007, and the provisions of the release agreement specify
the amount of the Participant’s Normal Retirement Allowance and the amount of
the surviving spouse’s death benefit, the amounts so specified shall be deemed
correct for purposes of Sections 3.01 and 3.02 hereunder.

 

11



--------------------------------------------------------------------------------

ARTICLE 4

VESTING

4.01. Normal Vesting

No benefit will be payable to a Participant or Surviving Spouse under the
provisions of Section 3.01 hereunder unless the Participant has satisfied the
vesting requirements of this Section 4.01 or Section 4.02. A Participant will
satisfy the vesting requirements of this Section 4.01 if the Participant remains
actively employed by the Corporation or an Affiliate until the earlier of:

 

  (a) March 31, 2012; or

 

  (b) The date as of which the Participant has attained age sixty (60) and the
sum of the Participant’s age and the number of Years of Service credited to the
Participant equal at least eighty (80).

Except as expressly provided in this Article 4, a Participant who satisfies the
requirements of the preceding sentence and the Surviving Spouse of such
Participant shall have a vested and nonforfeitable right to receive benefit
payments in accordance with Article 3.

4.02. Change in Control

Subject to Sections 4.04 and 8.01, any Participant who is an Employee of the
Corporation or an Affiliate on a Control Change Date and who Retires before
satisfying the vesting requirements of Section 4.01 shall be entitled to a
Normal Retirement Allowance in accordance with Section 3.01.

4.03. Transition Rules

Notwithstanding the provisions of Sections 4.01 and 4.02, any Participant who is
an Employee on May 13, 2005 shall be deemed to have satisfied the vesting
requirements of Section 4.02 and shall be entitled to a Normal Retirement
Allowance in accordance with Section 3.01(a)(ii) if, on or before May 13, 2007
and before satisfying the vesting requirements of Section 4.01, the Participant
is terminated without Cause or the Participant resigns for Good Reason. For
purposes of this Section 4.03, the term “Good Reason” shall have the meaning
assigned to it under the amendment to the Plan executed on March 11, 2005.

4.04. Forfeiture Events

Notwithstanding Sections 4.01, 4.02 and 4.03:

 

  (a) A Participant shall cease to be a Participant on, and no benefits shall be
payable under the Plan to a Participant or the Participant’s Surviving Spouse
after, the date that Participant engages in conduct that Competes with the
Corporation or an Affiliate. The provisions of this paragraph shall not apply on
or after a Control Change Date.

 

12



--------------------------------------------------------------------------------

  (b) In the event that the Participant’s employment with the Corporation or an
Affiliate is terminated for Cause, all rights of the Participant and any
Surviving Spouse or other person claiming under or through him hereunder shall
be forfeited and no further payments hereunder (pursuant to Article 3 or
otherwise) shall be made to the Participant or any Surviving Spouse or other
person claiming under or through him.

ARTICLE 5

ADMINISTRATION OF THE PLAN

5.01. Generally

The Plan shall be administered by the Administrator. The Administrator shall
have the discretionary powers and authority as are necessary for the proper
administration of the Plan, including, but not limited to, the discretionary
power and authority to:

 

  (a) Interpret the Plan and other documents, decide questions and disputes,
supply omissions, and resolve inconsistencies and ambiguities arising under the
Plan and other documents, which interpretations and decisions shall be final and
binding on all Participants and beneficiaries;

 

  (b) Make any other determinations that it believes necessary or advisable for
the administration of the Plan;

 

  (c) Establish rules, regulations and forms of agreements and other instruments
relating to the administration of the Plan not inconsistent with the Plan;

 

  (d) Maintain any records necessary in connection with the operation of the
Plan;

 

  (e) Retain counsel, employ agents, and provide for such clerical, accounting,
actuarial, and consulting services as it deems necessary or desirable to assist
it in the administration of the Plan;

 

  (f) Make benefit payments and determine benefit decisions upon claims and
appeal to the extent it has the authority to make such claim and appeal
determinations under Section 6; and

 

  (g) Otherwise administer the Plan in accordance with its terms.

5.02. Delegation

In its absolute discretion, the Administrator may delegate all or any part of
its authority hereunder and other administrative duties of the Administrator to
an employee or a committee composed of employees of the Corporation and all
reference to the Administrator in the Plan shall be deemed to include any such
delegate to the extent authorized by such delegation. Decisions and
determinations made by the Administrator or an employee or committee of

 

13



--------------------------------------------------------------------------------

employees acting within the scope of authority delegated by the Administrator
shall be final and binding upon all persons. No determination of the
Administrator in one case shall create a bias or retroactive adjustment in any
other case.

5.03. Costs

The costs of administering the Plan shall be borne by the Corporation.

5.04. Reliance

The Administrator shall be entitled to, in good faith, rely or act upon any
report or other information furnished to it by any officer or other employee of
the Corporation or any Affiliate, the Corporation’s independent certified public
accountants, or any executive compensation consultant, legal counsel, or other
professional retained by the Corporation or an Affiliate to assist in the
administration of the Plan. To the maximum extent permitted by law, no person
serving as the Administrator (or a member of a committee acting as
Administrator), nor any person to whom ministerial duties have been delegated,
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of the Plan.

5.05. Indemnification

The Corporation shall indemnify all of its and its Affiliates’ employees and
directors involved in the administration of the Plan (the “indemnified parties”)
against any and all claims, losses, damages, costs and expenses, including
attorney’s fees, incurred by the indemnified parties, and any liability,
including any amounts paid in settlement with the Corporation’s approval,
arising from an indemnified party’s action or failure to act, except when the
action or failure to act is judicially determined to be attributable to the
indemnified party’s gross negligence or willful misconduct.

5.06. Cooperation

To enable the Administrator to perform its functions, the Corporation and its
Affiliates shall supply full and timely information to the Administrator on all
matters relating to the compensation of all Participants, their retirement,
death or other reason for termination of employment, and such other pertinent
facts as the Administrator may require.

ARTICLE 6

CLAIM AND APPEAL PROCEDURES

The following claim and appeal procedure shall apply with respect to the Plan:

6.01. Filing of a Claim for Benefits

If the Participant or Surviving Spouse (the “claimant”) believes that he is
entitled to benefits under the Plan which are not being paid to him or which are
not being accrued for his benefit, he shall file a written claim with the
Administrator.

 

14



--------------------------------------------------------------------------------

6.02. Notification to Claimant of Decision

Within 90 days after receipt of a claim by the Administrator (or within 180 days
if special circumstances require an extension of time), the Administrator shall
notify the claimant of its decision with regard to the claim. In the event of
such special circumstances requiring an extension of time, there shall be
furnished to the claimant prior to expiration of the initial 90-day period
written notice of the extension, which notice shall set forth the special
circumstances and the date by which the decision shall be furnished. If such
claim shall be wholly or partially denied, notice thereof shall be in writing
and worded in a manner calculated to be understood by the claimant, and shall
set forth: (i) the specific reason or reasons for the denial; (ii) specific
reference to pertinent provisions of the Plan on which the denial is based;
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the procedure for review of
the denial.

6.03. Procedure for Appeal and Review

Within 60 days following receipt by the claimant of notice denying his claim, in
whole or in part, or, if such notice shall not be given, within 60 days
following the last date on which such notice could have been timely given, the
claimant may appeal denial of the claim by filing a written application for
review with the Appeals Committee. Following such request for review, the
Appeals Committee shall fully and fairly review the original decision denying
the claim. Prior to the decision of the Appeals Committee on review, the
claimant shall be given an opportunity to review pertinent documents and to
submit issues and comments in writing. The members of the Appeals Committee
shall be the Corporation’s Chief Executive Officer, Chief Financial Officer, and
Chief Legal Officer. In the event the claimant is a member of the Appeals
Committee or the claim relates to such member’s benefits under the Plan, such
member shall not participate in the Appeals Committee’s review or
decision-making with respect to the appeal. In administering the Plan’s
procedures for appeals and in deciding the outcome of appeals, the Appeals
Committee shall have all of the powers and discretion of the Administrator.

6.04. Decision on Review

The decision on review of a claim denied in whole or in part shall be made in
the following manner:

 

  (a) Within 60 days following receipt by the Appeals Committee of the request
for review (or within 120 days if special circumstances require an extension of
time), the Appeals Committee shall notify the claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension.

 

  (b)

With respect to a claim that is denied in whole or in part, notice of the
decision on review shall be written in a manner calculated to be understood by
the claimant and shall include specific reasons for the decision, reference to
specific Plan provisions on which the decision is based, a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all

 

15



--------------------------------------------------------------------------------

 

documents, records and other information relevant to the claimant’s claim, and a
statement describing the claimant’s right to bring an action under
Section 502(a) of ERISA.

 

  (c) The decision of the Appeals Committee shall be final and conclusive.

6.05. Action by Authorized Representative of Claimant

All actions set forth in this Article 6 to be taken by the claimant may likewise
be taken by a representative of the claimant duly authorized by him to act on
his behalf on such matters. The Administrator may require such evidence as it
may reasonably deem necessary or advisable of the authority to act of any such
representative.

6.06. Exhaustion of Administrative Remedies and Deadline for Filing Suit

A claimant must exhaust his or her administrative remedies under the Plan before
filing a suit for benefits, and until the claimant exhausts such remedies he or
she shall be barred from filing suit to recover benefits under the Plan. A
claimant who has exhausted his or her administrative remedies must file suit no
later than 180 days after the Appeals Committee makes a final determination to
deny the claim pursuant to Section 6.04, and a claimant who fails to file suit
within such time limit shall be forever barred from filing suit to recover on
the claim.

ARTICLE 7

TERMINATION, AMENDMENT OR MODIFICATION OF PLAN

7.01. Reservation of Rights

Subject to the limitations set forth in Section 7.02, the Corporation reserves
the right to terminate, amend or modify this Plan wholly or partially at any
time and from time to time. Such right to terminate, amend or modify the Plan
shall be exercised by the Compensation Committee or its delegate.

7.02. Limitation on Actions

The rights of the Corporation set forth in the preceding Section are subject to
the following limitations:

 

  (a) The Compensation Committee shall take no action to terminate the Plan or
decrease the benefit that would become payable or is payable, as the case may
be, with respect to a Participant or his Surviving Spouse after a Control Change
Date or after the Participant has satisfied the requirements of Section 4.01 or
4.02 unless the Participant agrees to such amendment or termination in writing.

 

  (b) No such action to amend or terminate the Plan shall have the effect of
changing the provisions of the Plan applicable to any Participant or Surviving
Spouse in a manner that would trigger the additional taxes provided under Code
Section 409A(a)(1)(B).

 

16



--------------------------------------------------------------------------------

  (c) The Plan shall not be amended in any manner that would trigger the
additional taxes provided under Code Section 409A(a)(1)(B) (by changing the time
or form of payment of any nonqualified deferred compensation benefit or
otherwise), taking into consideration the provisions of this Plan and all other
nonqualified plans with which this Plan’s benefits are linked.

ARTICLE 8

MISCELLANEOUS

8.01. Limitation on Benefits

 

  (a) This Section 8.01 shall apply only if:

 

  (i) Accelerating the vesting of the Participant’s benefits pursuant to
Section 4.02 would cause any portion of the benefits payable under this Plan to
constitute Parachute Payments that are subject to the “golden parachute” rules
of Code Section 280G and the excise tax of Code Section 4999; and

 

  (ii) A reduction in the Parachute Payments would allow the Participant to
receive a greater Net After-Tax Amount than he would receive absent a reduction.

 

  (b) In the event of a Change in Control, the Accounting Firm will determine
for each Participant to whom Section 4.02 may apply:

 

  (i) The amount of Parachute Payments attributable to accelerating vesting of
the Participant’s benefits under this Plan upon the Change in Control;

 

  (ii) The total amount of any Parachute Payments that would payable to the
Participant on account of the Change in Control without regard to this Section;

 

  (iii) The Net After-Tax Amount attributable to the Participant’s total
Parachute Payments;

 

  (iv) The amount of the Participant’s Capped Parachute Payments;

 

  (v) The Net After-Tax Amount attributable to the Participant’s Capped
Parachute Payments; and

 

  (vi) The Excess Parachute Payment Amount.

 

  (c) The Participant will become fully vested under the Plan pursuant to
Section 4.02 unless the Accounting Firm determines that the Capped Parachute
Payments would yield the Participant a higher Net After-Tax Amount.

 

  (d)

No portion of the Participant’s benefit under the Plan shall vest on account of
the Change in Control if the Accounting Firm determines that the Capped
Parachute Payments would yield the Participant a higher Net After-Tax Amount,
and the

 

17



--------------------------------------------------------------------------------

 

amount determined under paragraph (b)(i) above is less than or equal to the
Excess Parachute Payment Amount. However, this paragraph shall only apply if the
Participant’s benefits under this Plan and all other plans and arrangements can
be reduced to the Capped Parachute Payment amount.

 

  (e) If the Accounting Firm determines that the Capped Parachute Payments would
yield the Participant a higher Net After-Tax Amount, and the amount determined
under paragraph (b)(i) above is greater than the Excess Parachute Payment
Amount, then the vesting percentage in Section 4.02 shall be reduced below 100%
to the extent necessary so that the Participant only receives the Capped
Parachute Payment amount.

 

  (f) If the Administrator determines that the Participant’s Parachute Payments
are subject to reduction or modification under any other plan, agreement or
arrangement, the Administrator shall apply the provisions of this Plan
(including this Section 8.01) before applying the provisions of the other plans,
agreements or arrangements. If another plan, agreement or arrangement contains
ordering rules that conflict with this Section 8.01, the Administrator shall
first apply the more recently adopted Parachute Payment limitations.

 

  (g) All determinations made by the Accounting Firm under this Section 8.01 are
binding on the Participant and the Corporation and its Affiliates.

8.02. Unfunded Plan

The Corporation and its Affiliates have only a contractual obligation to make
payments of the benefits described in the Plan. All benefits are to be satisfied
solely out of the general corporate assets of the Corporation and its Affiliates
which shall remain subject to the claims of its creditors. No assets of the
Corporation or its Affiliates will be segregated or committed to the
satisfaction of its obligations to any Participant or Surviving Spouse under
this Plan. If the Corporation or an Affiliate, in its sole discretion, elects to
purchase life insurance on the life of a Participant in connection with the
Plan, the Participant must submit to a physical examination, if required by the
insurer, and otherwise cooperate in the issuance of such policy or his rights
under the Plan will be forfeited.

8.03. Other Benefits and Agreements

The benefits, if any, provided for a Participant or a Surviving Spouse under the
Plan are in addition to any other benefits available to such persons under any
other plan or program of the Corporation for its employees, and, except as may
otherwise be expressly provided for, the Plan shall supplement and shall not
supersede, modify or amend any other plan or program of the Corporation or an
Affiliate in which a Participant is participating.

8.04. Restrictions on Transfer of Benefits

No right or benefit under the Plan shall be transferable or assigned by a
Participant or his or her Spouse or subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to do so shall be
void. No right or benefit hereunder shall in any manner

 

18



--------------------------------------------------------------------------------

be liable for or subject to the debts, contracts, liabilities, or torts of the
person entitled to such benefit. If any Participant or his Surviving Spouse
should become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to a benefit hereunder, then such right or benefit,
in the discretion of the Administrator, shall cease and terminate, and, in such
event, the Administrator may hold or apply all or part of the benefit of such
Participant or Surviving Spouse in such manner and in such portion as the
Administrator may deem proper.

8.05. No Guarantee of Employment

The Plan does not in any way limit the right of the Corporation or an Affiliate
at any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an officer of the Corporation or an Affiliate. In no
event shall the Plan by its terms or implications constitute an employment
contract of any nature whatsoever between the Corporation or an Affiliate and a
Participant.

8.06. Facility of Payments

If any individual entitled to receive a payment under the Plan shall be
physically, mentally or legally incapable of receiving or acknowledging receipt
of such payment, the Administrator, upon the receipt of satisfactory evidence of
incapacity and satisfactory evidence that another person or institution is
maintaining him and that no guardian or administrator has been appointed for
him, may cause any payment otherwise payable to him to be made to such person or
institution so maintaining him. Payment to such person or institution shall be
in full satisfaction of all claims by or through the Participant to the extent
of the amount thereof.

8.07. “Top Hat” Pension Benefit Plan

The Plan is an “employee pension benefit plan” within the meaning of ERISA.
However, the Plan is unfunded and maintained for a select group of management or
highly compensated employees of the Corporation and its Affiliates and,
therefore, it is intended that the Plan will be exempt from Parts 2, 3 and 4 of
Title I of ERISA. The Plan is not intended to qualify under Section 401(a) of
the Code.

8.08. Receipt and Release

Payments (in any form) to any Participant or Surviving Spouse in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims for the benefits to which the payments relate against the
Corporation and its Affiliates, and the Administrator may require such
Participant or Surviving Spouse, as a condition to such payments, to execute a
receipt and release to such effect.

8.09. Setoff

Notwithstanding any other provision of this Plan, at the time any payment is due
to or on behalf of a Participant hereunder the Corporation may reduce the amount
of such payment by the amount of any obligation of the Participant to the
Corporation or its Affiliates that is then due and payable, and the Participant
shall be deemed to have consented to such reduction.

 

19



--------------------------------------------------------------------------------

8.10. Reliance on Data

The Corporation and the Administrator shall have the right to rely on any data
provided by the Participant or by any Surviving Spouse. Such data provided by
the Participant shall be binding upon any party seeking to claim a benefit
through the Participant, and the Corporation and the Administrator shall have no
obligation to inquire into the accuracy of any representation made at any time
by the Participant or Surviving Spouse.

8.11. Withholding and Reporting

To the extent permitted under Code Section 409A and applicable regulations and
other guidance thereunder, the Corporation and its Affiliates shall have the
right to make such arrangements as they deem necessary or appropriate to deduct
or withhold from any and all payments made pursuant to the Plan (or from any
other compensation or benefits payable to the Participant or Surviving Spouse
under any other arrangement) any taxes required by law to be withheld from a
Participant or Surviving Spouse with respect to benefits accrued or paid under
this Plan.

8.12. Deferred Compensation

The Corporation intends that amounts payable to a Participant or Surviving
Spouse pursuant to the Plan shall not be included in income for federal, state
or local income tax purposes until the benefits are actually paid or delivered
to such Participant or Surviving Spouse. Accordingly, this Plan shall be
interpreted and administered consistently with the requirements of Code
Section 409A, as amended or supplanted from time to time, and current and future
guidance thereunder.

8.13. No Tax Representation

The Corporation and the Administrator do not represent or guarantee to any
Participant or Surviving Spouse that any particular federal or state income,
payroll or other tax treatment will result from the Participant’s participation
in this Plan. The Participant or Surviving Spouse is solely responsible for the
proper tax reporting and timely payment of any income tax or interest for which
the Participant or Surviving Spouse is liable as a result of the Participant’s
participation in this Plan.

8.14. Successors

The Plan shall be binding upon the Corporation and its successors and assigns;
subject to the powers set forth in Article 7, and upon a Participant and his
Surviving Spouse and either of their assigns, heirs, executors and
administrators.

8.15. Construction

Headings are given for ease of reference and must be disregarded in interpreting
the Plan. Masculine pronouns wherever used shall include feminine pronouns and
the feminine pronouns shall include the masculine and the use of the singular
shall include the plural and vice versa.

 

20



--------------------------------------------------------------------------------

8.16. Severability

If any provision of the Plan should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect but shall be interpreted and
administered consistently with the requirements of Code Section 409A.

8.17. Governing Law

This Plan shall be governed by the laws of the State of North Carolina to the
extent not superseded by federal law.

ARTICLE 9

ADOPTION AND EXECUTION

This amended and restated Supplemental Executive Retirement Plan was approved
and adopted by the Executive Compensation Committee of the Board of Directors of
Alliance One International, Inc. on March 29, 2007. As evidence of its adoption
of the Plan, Alliance One International, Inc. has caused this instrument to be
signed by its duly authorized representative this      day of
                    , 2007.

 

ALLIANCE ONE INTERNATIONAL, INC. By  

 

Title  

 

 

21